WRIT GRANTED AND MADE PEREMPTORY:

The trial court erred in denying relators’ exception of prescription. We find no clear expression of legislative intent that La.C.C. art. 3492, as amended in 1992, is to be applied retroactively. Absent such an intention, Louisiana courts have consistently held that prescriptive statutes will not be applied retroactively to revive an already prescribed cause of action. Hall v. Hall, 516 So.2d 119 (La.1987); Lyman v. Town of Sunset, 567 So.2d 1171 (La.App. 3d Cir.1990). Thus, the trial court erred when it ruled that the 1992 amendment to Article 3492 could retroactively revive the plaintiffs’ cause of action, which under prior law had prescribed as of October 26, 1988.